DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species I (Figures 1A-5C & 7A-7C): Handheld weight with a feature at an end and an option for an attachable finger loop, in the reply filed on 03/24/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Status of the Claims 
	Claims 1, 3-6 and 16-20 are pending
	Claims 2 and 7-15 have been withdrawn
	Although applicant has stated that Species 1: Figures 1A-5C & 7A-7C are encompassed by at least claims 1-6, examiner respectfully disagrees. Claim 2 recites “an exercise tension band at a second end of the body” which is not part of the elected species, see figure 13. 
Priority
	Applicant’s claim for the benefit of a prior-filed application 35 U.S.C. 119(e) or under 35
U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Priority benefit claimed on July 30, 2019.

Information Disclosure Statement
	The Information Disclosure Statement (IDS) filed on July 19, 2021 has been considered.
Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4). Examiner notes that the below list is representative of some of the current issues with the figures, but it is not an exhaustive list of errors. Applicant’s cooperation in correcting any issues not explicitly set forth below.  Further, Examiner respectfully request that all reference numerals be on the same line in addition to the following objections:
reference characters "100", "102", “130”, “502”, “1120” and “1200” have all been used to designate weight unit
reference characters "112", "122", “132”, “610”, “710”, “1010”, “1220” and “1310” have all been used to designate body
reference characters "204" and "304" have both been used to designate finger loop grip strap and strap. Examiner suggests changing all “304” to ---204--- and correcting “strap” to ---finger loop grip strap--- see paragraph 0045-0050
Figure 5C is cut off by 5B.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
	Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Objections
Claim 1 is objected to because of the following informalities:  
Line 3 recites “a body having first and second ends” should be corrected to ---a body having both a first and second end---
Line 5 recites “a feature at a first end” should be corrected to ---a feature at the first end---
Claim 16  is objected to because of the following informalities:  
Line 3 recites “a hand” should be corrected to ---the hand---.
Claim 19 is objected to because of the following informalities:
Lines 1-2 recite “an elongated openings” should be corrected to ---elongated openings---
Appropriate correction is required.
Claim Interpretation
Applicant recites the limitation "approximately 12 percent” in claim 20, line 3. Examiner will interpret “approximately 12 percent” to mean between the ideal range of 10 and 18 percent as mentioned in paragraph 0064 of the specification. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6, and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “slight” in claim 1 (line 5), 16 (line 2) and 20 (line 2) is a relative term which renders the claim indefinite. The term “slight” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the degree of "inward torque" has been rendered indefinite. For the purposes of examination, the "inward torque" will be interpreted to be any degree of torque.
The term “mushroom” in claim 1 (line 7) and claim 4 (line 1)is a relative term which renders the claim indefinite. The term “mushroom” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention because there are numerous species of mushrooms having many different shapes and sizes. Therefore, the "shape" of the feature at the end of the body has been rendered indefinite. For the purposes of examination, the "shape" of the feature will be assumed to be anything capable of following the contour openings of the hand.
The term “natural” in claim 6 (line 2) is a relative term which renders the claim indefinite. The term “natural” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the "finger loop grip" has been rendered indefinite. For the purposes of examination, the "finger loop grip" will be assumed to be any loop capable of securing one or more fingers. 
The remaining claims are indefinite insofar as they depend from rejected base claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention. "Heavy Hands Ergonomic Grips", hereinafter referred to as "Heavy Hands",  have been available on Amazon since January 31, 2018.
Regarding claim 1, Heavy Hands discloses an exercise weight unit adapted to be handheld and palm-centered, comprising: a body having both a first and second end (see figure 1 below) , a central portion (see figure 1 below), and a central axis between the first and second ends (see figure 1 below); and a feature at the first end of the body configured to create a ‘slight’ inward torque when the weight unit is held in a hand of a user during physical sports training, wherein the feature is one of a hook shape, a ‘mushroom shape’ and a fin shape (Figure 1 below shows a mushroom shape at the first end of the body. Examiner notes “configured to create a slight inward torque” is considered to be intended use, the mushroom shape feature at the first end of Heavy Hands provides additional weight and therefore would be capable of providing a slight inward torque).

    PNG
    media_image1.png
    429
    778
    media_image1.png
    Greyscale

Regarding claim 4, Heavy Hands further discloses wherein the mushroom shape feature is configured to follow contours of an opening of the hand when the exercise weight unit is held in the hand (Examiner notes “configured to follow contours of an opening of the hand” is considered to be intended use. The mushroom shape feature is capable of following the contour opening of a hand).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Heavy Hands and in further view of Greenberg et al (US 20130274077 A1).
Regarding claim 20, Heavy Hands shows all the invention as discussed above, Heavy Hands does not disclose the exercise weight unit having a total weight, and wherein the feature at the first end of the body configured to create the slight inward torque has a weight that is ‘approximately’ 12 percent of the total weight of the exercise weight unit 
Greenberg et al teaches an exercise weight unit having a total weight, and wherein the feature 111 at the first end of the body configured to create the slight inward torque has a weight that is ‘approximately’ 12 percent of the total weight of the exercise weight unit (p. 0021 and 0023; the exercise weight unit has a first wobbling weight 111(feature) at a first end of the body, which may have a weight of 12 percent of the overall weight of the exercise weight unit. Figure 1A shows the feature 111 and figure 3A shows the feature inside a weight unit).

    PNG
    media_image2.png
    328
    433
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    415
    431
    media_image3.png
    Greyscale

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the feature of Heavy Hands to also weigh 12 percent of the overall weight of the exercise unit as taught by Greenberg for distributing weight around a user’s hand for ergonomic purposes in addition to providing an effective amount of torque for an increased exercise benefit.
Claims 1, 3, 5-6 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz (US 4351526 A) and in further view of Heavy Hands.
Regarding claim 1, Schwartz discloses an exercise weight unit adapted to be handheld and palm-centered, comprising: a body having both a first and second end (see figure 1 below), a central portion (see figure 1 below), and a central axis between the first and second ends (see figure 1 below).

    PNG
    media_image4.png
    671
    829
    media_image4.png
    Greyscale



Schwartz does not disclose a feature at a first end of the body configured to create a slight inward torque when the weight unit is held in a hand of a user during physical sports training, wherein the feature is one of a hook shape, a ‘mushroom’ shape and a fin shape
Heavy Hands teaches an exercise weight unit having a first end (see figure 1 and 2 below) wherein a feature at the first end of the body configured to create a ‘slight’ inward torque when the weight unit is held in a hand of a user during physical sports training, wherein the feature is one of a hook shape, a ‘mushroom’ shape and a fin shape (Figure 2 shows a hook shape at a first end. In as much as applicant has shown a fin shape Heavy Hands has also shown a fin shape, see figure 1. Examiner notes “configured to create a slight inward torque” is considered to be intended use, the feature at the first end of Heavy Hands provides additional weight and therefore would be capable of providing a slight inward torque).


    PNG
    media_image5.png
    373
    448
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    339
    492
    media_image6.png
    Greyscale


	It would have been obvious to a person of ordinary skill in the art before the effective
filling date of the claimed invention so replace the body of Schwartz with the body, incorporating a feature at a first end, of Heavy Hands to give a user a more comfortable and ergonomic grip while also allowing users to use more hand muscles with little effort (see “Glove Like Nonporous Grip” section). 
	Regarding claim 3, Schwartz as modified shows all the invention as discussed above, Schwartz modified by Heavy Hands discloses wherein the hook shape feature is configured to be positioned over a thumb or an index finger of the hand when the exercise weight unit is held in the hand (Examiner notes “configured to be positioned over a thumb or an index finger of the hand” is considered to be intended use. The hook shape feature is capable of being positioned over a thumb or index finger see figure 1 above).
	Regarding claim 5, Schwartz as modified shows all the invention as discussed above, Schwartz modified by Heavy Hands discloses wherein the fin shape feature is configured to follow contours of an open space in a palm of the hand when the exercise weight unit is held in the hand (Examiner notes “configured to follow contours of an open space in a palm of the hand” is considered to be intended use. The fin shape feature is capable of following the contours of an open space in a palm of the hand, see figure 2 above). 
	Regarding claim 6, Schwartz as modified shows all the invention as discussed above, Schwartz modified further discloses comprising a ‘natural’ secure finger loop grip  30 (Col 2 lines 52-56; a finger loop grip is provided having an opening 31 secured via the threaded ends 22/23 and a plurality of holes on the finger loop strap, see figure 1 above) 
Regarding claim 16, Schwartz as modified shows all the invention as discussed above, Schwartz in further view of Heavy Hands discloses wherein the feature (see figure 1 and 2 above) at the first end of the body configured to create the slight inward torque comprises additional weight configured to be located on an inside of a hand when the exercise weight unit is held by the hand (the “About this item” section states that the weight unit, which comprises the hook shape and fin shape, weighs 1.5 LBS and therefore the feature at the first end of the body provides additional weight on the inside of the hand).
	Regarding claim 17, Schwartz as modified shows all the invention as discussed above, Schwartz further discloses comprising at least two drilled holes (see figure 2 above) for affixing a strap 30 and further comprising the strap 30 (The recitation of “drilled holes" has been treated as a product by process limitation. As set forth in MPEP 2113, product by process claims are not limited to the manipulations of the recited steps, only to the structure implied by the steps. Thus, even though Schwartz is silent as to the process used to create the holes, the apparatus disclosed is the same as that claimed).
	Regarding claim 18, Schwartz as modified shows all the invention as discussed above, Schwartz modified further discloses wherein the strap is adjustable (looking at figure 2, the strap has a plurality of openings 32 for adjusting and accommodating different sized hands).
	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Schwartz (US 4351526 A) and in further view of Heavy Hands and Klein (US 20170252597 A1).
	Regarding claim 19, Schwartz modified by Heavy Hands does not disclose an exercise weight unit further comprising elongated openings configured to slide along corresponding holes of the at least two drilled holes. 
	Klein discloses a finger exercise device having a finger loop grip strap 80 further comprising elongated openings 84/90 configured to slide along corresponding holes of the at least two drilled holes (p. 0023-0025; the finger loop grip strap 80 includes a first elongated opening 84 and a second elongated opening 90, see figure 4 below. Examiner notes “configured to slide along corresponding holes” is considered to be intended use and after modifying the openings of Schwartz to incorporate elongated openings, Schwartz invention would also be capable of sliding along corresponding holes). 

    PNG
    media_image7.png
    371
    880
    media_image7.png
    Greyscale

	It would have been obvious to a person of ordinary skill in the art before the effective
filling date of the claimed invention to modify the openings of Schwartz to also be elongated openings as taught by Klein to allow users a wider range of adjustment settings to give users a tighter grip for a more secure and ergonomic feel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN R RODRIGUEZ whose telephone number is (571)272-6951. The examiner can normally be reached M-F: 7:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN R RODRIGUEZ/Examiner, Art Unit 3784                                                                                                                                                                                                        
/ERIN DEERY/Primary Examiner, Art Unit 3754